COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-159-
CV



IN RE MICHAEL CHRISTOPHER BELLAMY	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied and the emergency stay previously granted is lifted.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL B
:	LIVINGSTON, DAY, and WALKER, JJ.



DELIVERED: July 1, 2003		

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.